Cite as 2014 Ark. App. 68

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No.CR-13-602

                                                   OPINION DELIVERED JANUARY 29, 2014



TERRENCE DEWAYNE TATUM                             APPEAL FROM THE PULASKI
                                                   COUNTY CIRCUIT COURT,
                                APPELLANT          SECOND DIVISION
                                                   [NO. CR2012-1652]
V.
                                                   HONORABLE CHRISTOPHER
                                                   CHARLES PIAZZA, JUDGE
STATE OF ARKANSAS
                                   APPELLEE        AFFIRMED



                              ROBERT J. GLADWIN, Judge

       Appellant Terrence DeWayne Tatum appeals his conviction by a Pulaski County

Circuit Court on a charge of promoting prostitution in the first degree in violation of

Arkansas Code Annotated section 5-70-104 (Repl. 2006). He was sentenced to three years’

probation, required to pay a $100 fine, and required to register as a sex offender. Appellant

challenges the sufficiency of the evidence supporting his conviction. We affirm.

       By felony information filed May 29, 2012, appellant was charged with promoting

prostitution in the first degree. A bench trial was conducted on January 31, 2013. After the

State rested its case, appellant’s counsel moved to dismiss, arguing that the State’s proof of the

charged offense was lacking, showing only that he dropped A.H. off at a hotel and sometime

later that day knocked on a hotel room door looking for her. The trial court denied the
                                   Cite as 2014 Ark. App. 68

motion. The defense rested without calling a witness and renewed the directed-verdict

motion, which was again denied.

       The trial court found appellant guilty, and a sentencing hearing was held on February

28, 2013. A sentencing order imposing probation, fine, costs, and fees was entered on March

26, 2013, amended on April 11, 2013, and a timely notice of appeal was filed April 17, 2013.

       A motion to dismiss at a bench trial is identical to a motion for directed verdict at a

jury trial in that it is a challenge to the sufficiency of the evidence. Ark. R. Crim. P. 33.1

(2013); Walton v. State, 2013 Ark. App. 561. The test for determining sufficient proof is

whether there is substantial evidence, direct or circumstantial, to support the verdict. Walton,

supra. On appeal, we review the evidence in the light most favorable to the State and affirm

the conviction if there is substantial evidence to support it. Id. Substantial evidence is that

which is of sufficient force and character that it will, with reasonable certainty, compel a

conclusion without resorting to speculation or conjecture. Woods v. State, 2013 Ark. App.
739, ___ S.W.3d ___. Moreover, the finder-of-fact is responsible for determining the weight

and credibility of evidence. Id.

       For circumstantial evidence to be relied on, it must exclude every other reasonable

hypothesis other than the guilt of the accused to amount to substantial evidence. Brawner v.

State, 2013 Ark. App. 413, ___ S.W.3d ___. The question of whether circumstantial

evidence excludes every other reasonable hypothesis consistent with innocence is for the

finder of fact to decide. Id. On review, this court must determine whether the finder of fact

resorted to speculation and conjecture in reaching the verdict. Id.


                                               2
                                  Cite as 2014 Ark. App. 68

       Section 5-70-104 requires knowingly compelling a person by force or intimidation to

engage in prostitution, profiting by such coercive conduct, or advancing prostitution or

profiting from prostitution of a person less than eighteen years of age. Ark. Code Ann. §

5-70-104.    A person acts knowingly with respect to his conduct or the attendant

circumstances when he is aware that his conduct is of that nature or that the attendant

circumstances exist. Ark. Code Ann. § 5-2-202(2)(A) (Repl. 2006). The felony information

identified the subsection of 5-70-104 at issue by stating that appellant “did knowingly advance

prostitution, or profit from prostitution, of a person less than eighteen years of age, to wit:

A.H.” Accordingly, the State’s burden was to prove beyond a reasonable doubt that appellant

advanced or profited from prostitution by A.H. on a specific date.

       The State presented the only four witnesses that testified at trial. The State’s first

witness was Detective James Johnson, a police detective working in the vice department. He

testified that he set up a meeting, using internet or phone-book advertisements for escort

services that provide “body rubs”, and he arranged to meet “Cinderella”—A.H.—for a one-

hour massage for $110. Detective Johnson explained that when A.H. entered his hotel room,

she collected her fee, and they both undressed. He testified that at some point, she stroked

his penis, and then he inquired if they could have sexual intercourse. After A.H. said

“whatever happens, happens,” vice detail was given a signal to come to the room, where they

took A.H. into custody. Through their interviews with her, officers ultimately determined

that A.H. was seventeen years of age, and Detective Johnson testified that he heard appellant

indicate that A.H. was seventeen years of age.


                                              3
                                   Cite as 2014 Ark. App. 68

       The State’s second witness, Detective Jennifer Hurd, was working the same vice detail

and described arresting A.H. and taking a statement from her. Detective Hurd explained that,

when appellant came to the hotel door asking for A.H., officers took him into custody.

Detective Hurd also testified that, during an interview with A.H. following her arrest, A.H.

informed Detective Hurd that appellant drove her from Memphis, Tennessee, to Houston,

Texas, back to Texarkana, Arkansas, and from there to Little Rock, Arkansas. A.H. indicated

that after they arrived in Little Rock, appellant had insufficient money to return to Memphis,

so A.H. and another woman posted internet ads to raise money through prostitution.

Detective Hurd testified that A.H. was inconsistent in explaining how she knew appellant,

once calling him her boyfriend, and once saying that her mother had given him responsibility

for her.

       A.H. was the third witness in the State’s case-in-chief. She testified that she went to

the hotel to give a “body rub,” but was arrested. She recalled that her juvenile-court charge

was dismissed or passed to dismiss. A.H. testified that appellant dropped her off, at her

request, around the corner from the Hilton Hotel, where she told him that she planned on

“get[ting] it with some friends.” A.H. testified that appellant was responsible for her and that

she told him to come get her if she did not call him in an hour. She testified that a “body

rub” involves both persons getting nude and massaging one another. She described rubbing

Detective Johnson’s body but denied touching his genital area. She did acknowledge saying

“whatever happens, happens,” when asked by Detective Johnson if they could have sexual

intercourse.


                                               4
                                   Cite as 2014 Ark. App. 68

       The last witness for the State was another detective, Chris Ringgold. He recalled

appellant coming to the hotel room door, and, when detectives realized that he might be with

A.H., they moved him to a separate room and Mirandized him. Detective Ringgold

explained that, in the course of their interrogation, appellant gave conflicting statements

regarding how A.H. got to the hotel, at one point admitting that he dropped her at the back

of the hotel, despite A.H.’s testimony that he dropped her off around the corner. Detective

Ringgold also testified that, during an interview with A.H., she stated that she paid for both

of their cell phones, food, hotel room, and rent for their apartment in Memphis.

       Appellant argues that the circuit court’s finding is based on speculation.            He

acknowledges that the testimony demonstrated that he dropped A.H. at or near the hotel.

Additionally, it is undisputed that appellant subsequently was in the hotel, knocking on doors,

looking for A.H. But he maintains that there was no proof that his behavior showed that he

knowingly1 advanced or profited from prostitution. He urges that even if the finder of fact

disbelieved A.H.’s testimony that she did not give appellant any money, it was speculation to

find that she did give him money that resulted from prostitution activities. Further, appellant

claims that even if the finder of fact believed that A.H. went to the hotel room to engage in

prostitution, it was speculation and conjecture to infer appellant’s knowing her reason for

going to that hotel on that night, and that he advanced her intent by giving her a ride. He




       1
        Because appellant’s mental state was the only element challenged in his motion to
dismiss at trial, it is the only argument preserved for our review. See Rounsaville v. State, 372
Ark. 252, 273 S.W.3d 486 (2008).

                                               5
                                  Cite as 2014 Ark. App. 68

notes A.H.’s uncontroverted testimony that she told him numerous times that her reason for

going to the hotel was to “get it with some friends.”

       We disagree. A criminal defendant’s intent seldom can be proved by direct evidence

and usually must be inferred from the circumstances surrounding the crime. Spight v. State,

101 Ark. App. 400, 401–02, 278 S.W.3d 599, 600–01 (2008). As such, the finder of fact may

consider any other fact in determining whether a defendant held the specific intent required

to commit the crime. Thomason v. State, 91 Ark. App. 128, 130–31, 208 S.W.3d 830, 832

(2005).   Furthermore, the finder of fact may consider and give weight to any false,

improbable, and contradictory statements made by the accused explaining suspicious

circumstances. Id.

       We hold that the State presented substantial evidence of circumstances through the

testimony of the four witnesses from which the circuit court could infer that appellant

knowingly advanced or profited from the prostitution of a person less than eighteen years of

age. A.H. testified that appellant knew that she was underage. She admitted to Detective

Hurd that appellant was “responsible for her” and that she posted the Internet advertisement

for her services because appellant had insufficient funds to pay for their return trip to

Memphis. Appellant drove A.H. to the hotel, waited for a certain amount of time to pass,

and then sought her out at the hotel. Although A.H. testified that she keeps her money with

her, she admitted that she pays for appellant’s gas, food, rent, cell phone, and hotel rooms.

We hold that this evidence constitutes substantial evidence to show that appellant both knew




                                             6
                                 Cite as 2014 Ark. App. 68

A.H.’s age and knowingly advanced or profited from her prostitution activity. Accordingly,

we affirm.

       Affirmed.

       WOOD and BROWN, JJ., agree.

       William R. Simpson, Jr., Public Defender, Lisa Thompson, Deputy Public Defender, by:
Margaret Egan, Deputy Public Defender, for appellant.

       Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                             7